Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports 2009 Fourth-Quarter and Full-Year Results FORT WORTH, TEXAS (March 1, 2010) – Quicksilver Resources Inc. (NYSE: KWK) today reported operating and financial results for the 2009 fourth quarter and full year. 2009 Highlights · Produced record volumes of nearly 325 MMcfe per day; up 23% year-over-year · Replaced 377% of production with the drill bit, excluding price revisions; finding and development cost of $1.25 per Mcfe · Reduced unit production costs to $1.08 per Mcfe, down 23% year-over-year · Generated a record $612.2 million of net cash provided by operating activities, up 34% year-over-year · Reduced total debt by $165 million · Self-funded all capital investments · Proved Horn River acreage potential Financial Results Fourth-quarter 2009 adjusted net income, a non-GAAP financial measure, was $47.3 million ($0.27 per diluted share), up 20% from adjusted net income of $39.3 million ($0.23 per diluted share) in the 2008 period.Adjusted net income excludes the following items: · An impairment charge of $12.4 million ($9.3 million after tax) in the 2009 quarter related to the company’s Canadian oil and gas properties; · a loss of $6.2 million ($4.1 million after tax) in the 2009 quarter related to the unrealized noncash mark-to-market of derivative positions held by BreitBurn Energy Partners, in which the company has an equity method investment; and · a loss of $2.2 million ($1.4 million after tax) in the 2009 quarter related to asset sales by BreitBurn Energy Partners, in which the company has an equity method investment. Including the items noted above, Quicksilver reported net income of $32.5 million ($0.19 per diluted share) in the 2009 fourth quarter as compared to a net loss of $467.0 million (a loss of $2.79 per diluted share) in the prior-year period. For all of 2009, the company reported adjusted net income of $148.4 million ($0.86 per diluted share) as compared to $216.4 million ($1.29 per diluted share) for 2008.Net loss for 2009 was $557.5 million (a loss of $3.30 per diluted share) as compared to a net loss of $378.3 million (a loss of $2.33 per diluted share) for the prior year.The 2009 net loss was primarily attributable to a $656 million after-tax impairment charge on the company’s oil and gas properties, due to low natural gas prices early in the year. - more - NEWS RELEASE Page 2 of10 Net cash provided by operating activities was $161.6 million for the fourth quarter of 2009, resulting in $612.2 million for the full year, up 34% from the full-year 2008 level. Reconciliations of adjusted net income to net income are included in this news release. “Quicksilver’s 2009 solid reserve and production growth, at very competitive costs, showed the efficient, low-cost structure of the company and highlighted the quality of our project inventory,”said Glenn Darden, Quicksilver president and chief executive officer.“We believe the Barnett will continue to be a high-margin development area for us, and our new projects in British Columbia and the U.S. Rockies could supplement additional Barnett reserve and production growth for years to come.” Production Average daily production grew 23% in 2009, as projected, even after the sale of a 27.5% interest in the company’s Alliance properties, located in the Fort Worth Basin.Production averaged 324 million cubic feet of natural gas equivalent (MMcfe) per day in the fourth quarter and averaged 325 MMcfe per day for the full year of 2009.This increase in production was driven by higher volumes from the Fort Worth Basin.The 2009 production volumes were comprised 73% from natural gas, 25% from natural gas liquids (NGL) and 2% from crude oil and condensate. Revenue and Costs Total revenue for the fourth quarter of 2009 was $234.1 million, up 12% from $208.9 million in the prior-year quarter.Sales of natural gas, NGLs and crude oil totaled $215.5 million in the fourth quarter of 2009, up approximately 5% from the 2008 quarter of $206.1 million.The increase was the result of a 5% increase in the average realized price per thousand cubic feet of natural gas equivalent (Mcfe) on relatively flat production.Total revenue for full-year 2009 was $832.7 million, an increase of 4% from 2008.The increase was primarily derived from the 23% increase in production volumes which was offset in part by a 17% decrease in the average realized price on a Mcfe basis. Production expense of $34.8 million for the 2009 fourth quarter represents a $1.1 million decrease from the prior-year quarter.Unit production expense declined $0.02 per Mcfe to $1.17 per Mcfe in the fourth quarter of 2009 and averaged just $1.08 per Mcfe for the full year of 2009, down 23% from the 2008 rate. Capital Structure At
